Citation Nr: 1506256	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as secondary to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability, claimed as secondary to Agent Orange exposure, and if so, whether service connection should be granted.

3.  Entitlement to an increased rating for bilateral hearing loss disability, evaluated as noncompensably disabling prior to September 30, 2014 and as 10 percent disabling from that date.

4.  Entitlement to an effective date earlier than September 30, 2014 for the assignment of a 10 percent evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in December 2014.  A transcript of his hearing has been associated with the record.

In statements received in October 2014, the Veteran and his representative asserted claims of service connection for benign prostatic hyperplasia, and service connection for swelling and numbness of the feet and legs.  These claims have not been addressed and are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action to included the adjudication of the claims.  

The issues of entitlement to service connection for heart and skin disabilities and a higher rating for bilateral hearing loss disability, as well as the issue of entitlement to an effective date earlier than September 30, 2014 for the grant of a 10 percent evaluation for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for a skin disability; the Veteran did not appeal.

2.  The evidence received since the June 2007 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disability, and raises a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Because the Board has determined that new and material evidence has been received that is sufficient to reopen the claim of entitlement to service connection for a skin disability, no further discussion of the VCAA is necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, the Veteran's claim of entitlement to service connection for a skin disability was denied in a June 2007 rating decision.  The AOJ determined that there was no evidence to show that a skin condition occurred in or was caused or aggravated by service.  It also indicted that there was no evidence to show that a skin condition developed in the first year following the Veteran's last service in Vietnam.  

In support of his petition to reopen, the Veteran has submitted the report of his private physician which suggests a relationship between the Veteran's exposure to Agent Orange and his claimed skin disability.  As discussed, service connection for the claimed skin disability was denied because there was no record of such in service, and because there was no evidence indicating a link to service.  Since the June 2007 rating decision, evidence added to the record includes a report by a medical provider suggesting such a relationship.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for a skin disability may be reopened.  

The reopened claim will be addressed in the REMAND below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disability is reopened, and to this extent only, the claim is granted.


REMAND

In a statement received by VA in July 2011, the Veteran indicated that he received Social Security Administration (SSA) benefits.  The basis for his receipt of such benefits is not clear, to include whether they are based on disability or retirement.  Clarification should be sought, and if the Veteran is in receipt of SSA disability benefits, records pertaining to those benefits should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

During the Veteran's December 2014 hearing, he provided testimony regarding his history of treatment for heart complaints.  His representative noted that there had been difficulty clarifying the nature of the Veteran's heart diagnoses.  Review of the claims file indicates various diagnoses, including ventricular bigeminy, nonischemic cardiomyopathy, arrhythmia, and valvular insufficiency.  Heart catheterization in May 2008 revealed that the left main coronary artery was angiographically normal.  In an August 2014 statement, the Veteran's family physician suggested that there was a common factor to the Veteran's various medical problems, and noted that he had been exposed to Agent Orange.  In light of the fact that the Veteran has continued to complain of symptoms suggestive of heart problems, the various diagnoses of record, and his physician's suggestion that there might be a relationship to Agent Orange, the Board has determined that a VA examination is necessary to determine whether the Veteran has a heart disability that is related to service, to include his presumed exposure to Agent Orange therein.

With respect to the reopened claim of entitlement to service connection for a skin disability, the Board notes that the August 2014 statement by the Veteran's physician also mentioned his reoccurring skin condition and a possible relationship to Agent Orange exposure.  Review of the medical evidence of record notes various diagnoses regarding the Veteran's skin, including eczema, utricaria, tinea corporis, and questionable lichens simplex chronicus.  The Veteran asserts that he has experienced problems with his skin in various forms since service.  In light of his presumed exposure to Agent Orange during service, evidence of skin diagnoses, and the statement by the Veteran's physician suggesting a possible link between the diagnoses and service, the Board concludes that a VA examination is warranted.

The Veteran maintains that a higher evaluation is warranted for his bilateral hearing loss disability.  In an October 2014 rating decision, the AOJ increased the evaluation of this disability from noncompensable to 10 percent disabling effective September 30, 2014.  This corresponds to the date of a private audiological test.  Review of this private report reveals that while speech audiometry was conducted, it is not clear whether this testing utilized Maryland CNC.  38 C.F.R. § 4.85 states that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometry tests.  Because it is not clear whether this private testing utilized the specified controlled speech discrimination test, and because the most recent VA examination was conducted in July 2013, the Board concludes that a current examination is warranted.

Finally, the Board notes that during his December 2014 hearing, the Veteran requested an effective date earlier than September 30, 2014 for the assignment of a 10 percent evaluation for his bilateral hearing loss disability.  The Board construes this testimony as a notice of disagreement to the October 2014 rating decision.  The filing of a notice of disagreement places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be issued to the appellant.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran had request that he clarify whether he is in receipt of SSA benefits based on disability or retirement.  If he is in receipt of SSA disability benefits, contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Schedule the Veteran for a VA cardiology examination by a physician with the requisite expertise to determine the nature and etiology of any currently present heart disease or disability.  The electronic claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

With respect to any currently present heart disease or disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any such current disability would be considered to be within the category of those heart diseases presumed to be associated with Agent Orange exposure under38 C.F.R. § 3.309(e)  (2014), namely ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), 

and if not, whether it is at least as likely as not (i.e., probability of 50 percent), that any such current disability is related to any disease or injury in service, to include the Veteran's presumed exposure to Agent Orange therein.  

Review of the entire claims file is required; however, the examiner should specifically address the Veteran's history of treatment for heart related complaints and various diagnoses that have been rendered.  Note that the absence of documented treatment in the service treatment records or the fact that any current heart diagnosis is not subject to presumptive service connection cannot alone be the basis of a negative opinion.  Rather, the opinion must consider the credible statements of the Veteran, and his physician's 2014 statement suggesting a common link between his various health problems.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for a VA dermatology examination by a clinician with the requisite expertise to determine the nature and etiology of any currently present skin disability.  The electronic claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  



With respect to any currently present skin disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any such current disability is related to any disease or injury in service, to include the Veteran's presumed exposure to Agent Orange therein.  

Review of the entire claims file is required; however, the examiner should specifically address the Veteran's competent statements regarding his skin symptoms in the years following service, his history of treatment, and the various diagnoses that have been rendered.  Note that the absence of documented treatment in the service treatment records or the fact that any current skin diagnosis is not subject to presumptive service connection cannot alone be the basis of a negative opinion.  Rather, the opinion must consider the credible statements of the Veteran, and his physician's 2014 statement suggesting a common link between his various health problems.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

5.  Issue the appellant a statement of the case on the issue of entitlement to an effective date earlier than September 30, 2014 for the assignment of a 10 percent evaluation for bilateral hearing loss disability pursuant to 38 C.F.R. § 19.26 (2014).

6.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


